840 F.2d 741
RAINIER VIEW ASSOCIATES, et al., Plaintiffs-Appellants,v.UNITED STATES, Defendant-Appellee.
No. 86-3685.
United States Court of Appeals,Ninth Circuit.
March 7, 1988.

Prior report:  830 F.2d 1017.
Before WALLACE, ANDERSON, TANG, SCHROEDER, ALARCON, REINHARDT, BEEZER, BRUNETTI, NOONAN, THOMPSON and O'SCANNLAIN, Circuit Judges.

ORDER

1
The order filed October 16, 1987, is vacated and this case is reassigned to the three-judge panel.


2
BRUNETTI, THOMPSON and O'SCANNLAIN, JJ., dissent.